Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-16 is indicated because the prior art of record does not show or fairly suggest “a temperature sensing switch connected in series with the first exposed coil electric heating element with the temperature sensing switch located in a housing, said housing physically connected about unheated portions of the first exposed electric coil, and the socket located intermediate the temperature sensing switch and the heat controller” incorporated with all other limitations as claimed in claim 1; “ a temperature switch supported by a housing, said housing physically connected about unheated portions of the coil and electrically connected in series with the coil, with the temperature switch located intermediate the first and second. plug in connections and one of at and below an tipper surface of the coil” incorporated with all other limitations as claimed in claim 12; “a temperature sensing switch connected in series with the first exposed coil electric heating element with the temperature sensing switch located in a housing physical connected to unheated portions of the first exposed electric coil, and the socket located intermediate the temperature sensing switch and the heat controller” incorporated with all other limitations as claimed in claim 15; and “said coil having a temperature switch physically connected with a housing, to an unheated portion of the coil and electrically connected in series with the coil, with the temperature switch located intermediate the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761
7/4/2021                                                                                                                                                                                              
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761